Upon consideration of the petition filed by Defendant on the 22nd of January 2019 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Pitt County:
"Dismissed as not properly signed by counsel of record by order of the Court in conference, this the 23rd of January 2019."
The following order has been entered on the motion filed on the 22nd of January 2019 by Defendant for Dismissal of Charges:
"Motion Dismissed as not properly signed by counsel of record by order of the Court in conference, this the 23rd of January 2019."
The following order has been entered on the motion filed on the 22nd of January 2019 by Defendant for Immediate Release from N.C. Department of Public Safety:
"Motion Dismissed as not properly signed by counsel of record by order of the Court in conference, this the 23rd of January 2019."